

116 S4849 IS: Ambassador Oversight and Transparency Act
U.S. Senate
2020-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4849IN THE SENATE OF THE UNITED STATESOctober 22 (legislative day, October 19), 2020Mr. Kaine introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require additional disclosures with respect to nominees to serve as chiefs of missions, and for other purposes.1.Short titleThis Act may be cited as the Ambassador Oversight and Transparency Act.2.Additional disclosures required with respect to nomineesSection 304 of the Foreign Service Act of 1980 (22 U.S.C. 3944) is amended—(1)in subsection (a)(4), by adding at the end the following: Each such report shall explain the source of, and the extent to which such nominee obtained knowledge of, the principal language or dialect of the country, region, or institution in which the nominee has been nominated to serve as chief of mission and the manner and extent to which such nominee meets the criteria described in paragraph (1), particularly with respect to the source and extent of such individual’s knowledge and understanding of the history, culture, economics, politics, and interests of the people of such country, region, or institution.; and(2)in subsection (b)—(A)in paragraph (2)—(i)by striking Each and inserting the following: “(A) In this paragraph—(i)the term bundled contribution has the meaning given such term in section 304(i)(8)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(i)(8)(A)).(ii)the term contribution has the meaning given such term in section 301(8) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(8)); and (iii)the term immediate family means—(I)the spouse of the nominee;(II)any child, parent, grandparent, brother, or sister of the nominee; and (III)the spouse of any of the individuals described in subclause (II).(B)Each;(ii)in subparagraph (B), as redesignated, by striking fourth calendar year and inserting tenth calendar year;(iii)by striking The report and inserting the following:(C)The report shall include the disclosure of all bundled contributions facilitated by the nominee during the period described in subparagraph (B), in accordance with section 304(i)(8) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(i)(8)), and;(iv)by striking The chairman and inserting the following:(D)The chairman ;(v)in subparagraph (D), as redesignated, by adding at the end the following: The Secretary of State shall publish each such report and each Certificate of Competency issued pursuant to subsection (a)(4)(A) on a publicly available website of the Department of State.; and(vi)by striking As used in this paragraph and all that follows; and(B)by adding at the end the following:(3)The President shall certify to the Committee on Foreign Relations of the Senate that any contributions made by each individual nominated to be a chief of mission or members of the nominee’s immediate family, whether or not included in the report described in paragraph (2), played no role in such nomination..3.Additional inspections required for certain diplomatic and consular posts(a)Noncareer member of the Foreign Service definedIn this section, the term noncareer member of the Foreign Service means a person who, on the date on which such person is nominated to serve as a chief of mission for a diplomatic or consular post, had not served as a career member of the Foreign Service (as described in section 301(d) of the Foreign Service Act of 1980 (22 U.S.C. 3941(d)).(b)Inspections requiredThe Inspector General of the Department of State and the Foreign Service shall annually conduct the inspections described in section 209(b) of the Foreign Service Act of 1980 (22 U.S.C. 3929(b)) with respect to not fewer than 25 percent of the diplomatic or consular posts at which the chief of mission was a noncareer member of the Foreign Service as of July 1 of the most recently concluded fiscal year. The Inspector General may not inspect the same diplomatic or consular post in consecutive fiscal years unless the Secretary of State authorizes such consecutive inspections, on a case-by-case basis.(c)Public availabilityThe findings from each inspection required under subsection (b) shall be made publicly available on an internet website of the Department of State.